DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.


Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 11/618,245, 14/556,095, and 15/368,136.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al., US 2003/0012548 in view of Plotnick et al., US 2002/0184047 and Macrae et al., US 2003/0177497 and further in view of Kaminsky et al., US 2002/0124246.

Regarding claim 1, Levy discloses a method comprising: 
detecting, at a media device at a media presentation location (detection with at least consumer device, i.e. device at a presentation location; page 5, paragraph 69), a watermark in media received at the media device (detection of watermark in media; page 2, paragraphs 13 and 16); 
in response to the detection of the watermark, determining an advertisement associated with the media and received separately from the media (can determine specific advertisement for insertion at the watermark location, and wherein the advertisements can be received from a source different from the media, i.e. local storage or other source; page 2, paragraphs 13 and 15-16); and 
presenting, by the media device, the media at a first time and the advertisement at a second time (content being shown, i.e. presentation at a first time, and then an advertisement can be inserted at a specific location, i.e. a second time, based on watermark; page 1, paragraph 10, and page 2, paragraph 16).
Levy does not explicitly disclose recording a log including first identifying information including an identity of the content of the media and second identifying information for the advertisement, wherein the identity of the content of the media includes at least one of an International Standard Audiovisual Number (ISAN), an ISAN 
transmitting the log to a data collection facility.
In a related art, Plotnick does disclose recording a log including first identifying information for the media and second identifying information for the advertisement and transmitting the log to a data collection facility (device can record report statistics about advertisements that were shown, including what ad, i.e. ad identification, as well as time and channel, i.e. media identification, and transmit to specific collection system, and wherein this information is interpreted to be recorded in that the system can report it at specific intervals; page 16, paragraph 150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy and Plotnick by allowing logging and reporting of shown advertisements in order to provide an improved system and method for coordinating the local insertion of all of the various ad types for each subscriber, as well as for monitoring the individualized ad campaign and modifying the ad campaign if necessary (Plotnick; page 1, paragraph 7).
Levy in view of Plotnick does not explicitly disclose a log including an identity of the content of media, wherein the identity of the content of the media includes at least one of an International Standard Audiovisual Number (ISAN), an ISAN combined with a version identifier (V-ISAN), a source identifier (SID), a Moving Picture Experts Group (MPEG) Packet Identifier (PIP), Industry Standard Coding Identification (ISCI), or an Advertising Digital Identification (Ad-ID).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, and Macrae by allowing logging of specific information related to media content and advertisements, in order to provide an improved system and method for a commerce platform, which is linked to the content from a video signal that the user is currently watching (Macrae; page 1, paragraph 18).
Levy in view of Plotnick and Macrae does not explicitly disclose wherein an identity of content of media includes at least one of an International Standard Audiovisual Number (ISAN), an ISAN combined with a version identifier (V-ISAN), a source identifier (SID), a Moving Picture Experts Group (MPEG) Packet Identifier (PIP), Industry Standard Coding Identification (ISCI), or an Advertising Digital Identification (Ad-ID).
In a related art, Kaminsky does disclose wherein an identity of content of media includes at least one of an International Standard Audiovisual Number (ISAN), an ISAN combined with a version identifier (V-ISAN), a source identifier (SID), a Moving Picture Experts Group (MPEG) Packet Identifier (PIP), Industry Standard Coding Identification (ISCI), or an Advertising Digital Identification (Ad-ID) (extracting identification information for reporting, wherein the identification information can 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, Macrae, and Kaminsky by allowing identification of content to be with specific codes, in order to provide an improved system and method for tracking information distribution and, more specifically, to techniques allowing such tracking to occur automatically and without the need for sampling (Kaminsky; page 1, paragraph 2).

Regarding claim 2, Levy in view of Plotnick, Macrae, and Kaminsky discloses detecting the watermark includes extracting the watermark from the media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103).

Regarding claim 3, Levy in view of Plotnick, Macrae, and Kaminsky discloses detecting the watermark includes extracting a watermark from audio of the media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103, and wherein this can also include watermarks as part of audio; page 2, paragraph 22).

Regarding claim 4, Levy in view of Plotnick, Macrae, and Kaminsky discloses the media presentation location is a household (Plotnick; household/home location; page 2, 

Regarding claim 5, Levy in view of Plotnick, Macrae, and Kaminsky discloses the media device is a television (Plotnick; with use of at least a Television; page 3, paragraph 38, and page 4, paragraph 46).

Regarding claim 6, Levy in view of Plotnick, Macrae, and Kaminsky discloses determining the advertisement further includes determining the advertisement associated with a demographic associated with the media presentation location (Levy; advertisement based on demographic, including zip code of presentation location; page 2, paragraph 13, and Plotnick; page 10, paragraph 103).

Regarding claim 7, Levy in view of Plotnick, Macrae, and Kaminsky discloses the advertisement is received in a digital stream separate from transmission of the media to the media presentation location (Levy; advertisements can be received via separate source, i.e. local, wireless, etc.; page 2, paragraphs 13 and 15, and Plotnick; ads can be sent via separate connection; page 9, paragraph 88).

Regarding claim 8, Levy in view of Plotnick, Macrae, and Kaminsky discloses splicing, at the media device, the advertisement into the media (Plotnick; advertisements can be spliced into the media; page 13, paragraph 125).

9, Levy in view of Plotnick, Macrae, and Kaminsky discloses generating a media stream including the media and the advertisement (Plotnick; formation of presentation stream that includes the programming and the advertisement(s); page 11, paragraph 109, and page 12, paragraph 114).

Claim 10, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a computer readable storage device comprising instructions (Levy; page 7, paragraph 103, and Plotnick; page 8, paragraph 79).

Claim 11, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 12, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.  
Claim 13, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 14, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 15, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 16, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
17, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.  
Claim 18, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Regarding claim 19, Levy in view of Plotnick, Macrae, and Kaminsky discloses the identity includes a title for the media (Macrae; programming information can include titles; page 4, paragraph 44, and page 8, paragraph 78).

Claim 20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RANDY A FLYNN/Primary Examiner, Art Unit 2424